Title: From James Madison to Benjamin Dearborn, 6 April 1804 (Abstract)
From: Madison, James
To: Dearborn, Benjamin


6 April 1804, Department of State. “I have received your letter of the 7th. ult. [not found] but cannot encourage you to expect any interposition of the Executive which may avail you to recover the amount of the property plu[n]dered at Cape Francois from the house of Mr. Benard whose Administrator you are. With the present ruling powers of the Island we have no political connection or correspondence, nor is it to be foreseen that such will ever take place.”
